DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-24 are pending with claims 11-14 under examination.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 11-14 in the reply filed on 12/1/2021 is acknowledged. Claims 15-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claim Objections
Claims 12-14 are objected to because of the following informalities: they are drafted to depend from claim 1, which is canceled, instead of claim 11, which is under examination.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Doisneau et al. (US 2019/0112512), hereinafter Doisneau. 
Regarding claim 11, Doisneau discloses a composition for manufacturing 3D product comprising adhesives (abstract) and water (par. 0189-0192), the composition comprising “wood” from olive trees, rather than explicitly leaves. However, Doisneau further discloses that the “wood” is intended to mean the “plant tissue resulting from ligneous plants” and goes on to list “olive trees” as one of the possible choices (par. 0247-0249).  
However, Doisneau does not explicitly disclose that the tissue comes from the leaves, but does state that the tissue comes from “trunk, branches, roots” of which the leaves are a known 
Regarding claim 12, Doisneau discloses a composition of claim 1, and further discloses that the solid content and liquid content would overlap with the claimed ranges (par. 0235-0236), and further discloses (par. 0189) that the concentration/composition of the resin would be a result-effective variable upon its viscosity or gelling time (par. 0189). It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the components of the water/leaves/adhesives within the mixture are adjusted as is claimed as to affect the viscosity of the mixture in a desired manner as described in Doisneau above. 
Regarding claim 14, Doisneau discloses the subject matter of claim 11, and further discloses the use of gelatin but does not explicitly disclose that the gelatin is fish gelatin is required in claim 14. 
However, Doisneau does describe the use of a gelatin material, and also describes the use of fish oil as an adhesive. One of ordinary skill in the art would have found “fish gelatin” to be an obvious suggestion given the teachings of “fish oil” and “gelatin” for the same component as “gelatin” would not preclude any particular type of gelatin from being applied. Doisneau teaches to apply the gelatin to avoid sedimentation (build up) of resin material (par. 0183). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there is fish gelatin added to the composition as described above in claim 14. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Doisneau et al. (US 2019/0112512), hereinafter Doisneau, in view of Hulst et al. (US Patent No. 6,740,342), hereinafter Hulst.  
Regarding claim 13, Doisneau discloses the subject matter of claim 11, but does not explicitly disclose the use of a mixture of green and dead leaves. However, Hulst discloses a similar composition to that of Doisneau above in that both references process food as to produce lignified plant materials, and further discusses leaving some of the dry and green leaves (5:41-6:11) as to produce a “biomass” that can be used for a selected purpose for a given material being produced. 
One of ordinary skill in the art would have found the techniques of Hulst suitable in the composition of Doisneau above as both are involved with the processing of similar types of plant components into different materials for further processing. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have specified that there is a mixture of green and dead leaves in the composition above from Doisneau as to produce a suitable biomass product.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDREW D GRAHAM/Examiner, Art Unit 1742